Name: Commission Regulation (EEC) No 2158/89 of 18 July 1989 determining, for tobacco from the 1988 harvest, the quantity actually produced and the prices and premiums payable under the system of maximum guaranteed quantities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 7 . 89 Official Journal of the European Communities No L 207/ 15 COMMISSION REGULATION (EEC) No 2158/89 of 18 July 1989 determining, for tobacco from the 1988 harvest, the quantity actually produced and the prices and premiums payable under the system of maximum guaranteed quantities alia the maximum guaranteed quantities of leaf tobacco and the prices and premiums for the 1988 harvest ; Whereas on the basis of the figures available the quantities actually produced in respect of the 1988 harvest are those set out below ; whereas the prices and premiums for that harvest should accordingly be adjusted as shown below ¢ Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 727/70 of the Council of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1251 /89 (2), and in particular Article 4 (5) thereof, Having regard to Commission Regulation (EEC) No 2824/88 of 13 September 1988 laying down certain detailed rules for the application of the system of maximum guaranteed quantities in the tobacco sector and amending Regulations (EEC) No 1076/78 and (EEC) No 1726/70 ('), and in particular Articles 1 and 2 (4) thereof, Whereas Regulation (EEC) No 727/70 provides for a system of maximum guaranteed quantities ; whereas that system provides in particular that where the quantities fixed for a variety or a group of varieties are exceeded, the prices and premiums concerned must be reduced in accordance with Article 4 (5) of that Regulation ; Whereas Regulation (EEC) No 2824/88 lays down that, before 31 July of the year following that of harvest, the Commission must, for each of the varieties or groups of varieties of tobacco for which a maximum guaranteed quantity has been fixed, determine in particular on the basis of the figures notified by the Member States, the quantity actually produced which, if exceeded, causes the prices and premiums for the variety or group of varieties concerned to be reduced by 1 % for each 1 % by which the maximum guaranteed quantity is exceeded ; whereas when that occurs the norm price is reduced by an amount equal to the reduction in the premium ; whereas in the case of the 1988 harvest the maximum reduction allowed is 5 % ; Whereas Council Regulation (EEC) No 2268/88 (y as amended by Regulation (EEC) No 1252/89 ( ¢*), fixes inter HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1988 harvest the actual production of each variety or group of varieties of tobacco and the overrun of the maximum guaranteed quantities fixed by Regulation (EEC) No 2268/88 shall be those set out in Annex I to this Regulation . 2. For the 1988 harvest the norm and intervention prices and the amounts of the premium granted to purchasers of leaf tobacco, as referred to in Articles 2 and 3 of Regulation (EEC) No 727/70, and the derived intervention prices for baled tobacco, as referred to in Article 6 of the said Regulation , which are payable under the system of maximum guaranteed quantities, shall be as set out in Annex II to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 16. (&lt;) OJ No L 254, 14. 9 . 1988, p. 9 . (4) OJ No L 199, 26 . 7 . 1988 , p. 20 . O OJ No L 129, 11 . 5 . 1989, p. 17 . No L 207/ 16 Official Journal of the European Communities 19 . 7 . 89 ANNEX I Tobacco from the 1988 harvest : maximum guaranteed quantities by variety and group of varieties, quantities actually produced, and overrun of the maximum guaranteed quantities Serial number Group and variety Maximum guaranteed quantity(tonnes) Quantity actually produced (tonnes) Overrun of the maximum guaranteed quantity (%) 3 7 31 33 17 18 26 GROUP I Virgin D Bright Virginia E Virginia P Basmas Katerini Virginia GR 8 300 38 000 11 000 3 200 30 000 23 000 3 500 6 700 42 105 10 948 2 613 24 410 19 226 4 526 10,8 29,3 Total 117 000 110 528 2 8 9 25 28 32 34 GROUP II Badischer Burley Burley I Maryland Burley GR Fermented Burley 1 Burley E J Burley P 10 000 42 000 3 000 1 1 000 28 000 1 750 9 507 33 981 3 304 9 553 20 343 1 235 10,1 Total 95 750 77 923 1 4 5 6 27 29 10 16 30 GROUP III Badischer Geudertheimer Paraguay Nijkerk \ Misionero 1 Santa Fe | Havana E / Kentucky Round tip 1 Round Scafati J 12 000 28 000 2 000 10 000 250 70 969 23 599 919 7 485 155 491,4 Total * 52 250 103 127 13 14 15 19 20 21 22 GROUP IV Xanti-Yaka 1 Perustitza &gt; Erzegovina J Kaba Koulak classic y Kaba Koulak non classic 1 Myrodata I Zychnomyrodata ) 27 000 40 000 19 854 33 730  Total 67 000 53 584 11 12 23 24 GROUP V Forchheimer Havana l BeneventanO : ' Tsebelia  » Mavra ' 20 000 33 000 6 517 43 351 31,4 Total 53 000 49 868 19 . 7 . 89 Official Journal of the European Communities No L 207/ 17 ANNEX II Norm prices, intervention prices, premiums and derived intervention prices for tobacco from the 1988 harvest, in accordance with the system of maximum guaranteed quantities (ECU/kg) Serial number Variety Norm price Intervention ­ price Premium Derived Intervention ­ price 1 Badischer Geudertheimer and hybrids thereof 3,516 2,942 2,407 4,455 2 Badischer Burley E and hybrids thereof 4,512 3,835 2,961 5,426 3 Virgin D 4,626 3,932 2,927 5,179 4 (a) Paraguay and hybrids thereof (b) Dragon vert and hybrids thereof, Philippin, Petit Gram ­ mont (Flobecq), Semois, Appelterre 3,400 2,890 2,352 5 Nijkerk 3,357 2,853 2,132  6 (a) Misionero and hybrids thereof (b) Rio Grande and hybrids thereof 3,128 2,659 2,159  7 Bright 3,947 3,286 2,338 4,569 8 Burley I 2,848 2,421 1,653 3,565 9 Maryland 3,219 2,675 1,781 3,854 10 (a) Kentucky and hybrids thereof (b) Moro di Cori (c) Salento 2,796 2,376 1,765 3,347 11 (a) Forchheimer Havana II c (b) Nostrano del Brenta (c) Resistente 142 (d) Gojano 2,707 2,301 1,909 3,614 12 (a) Beneventano (b) Brasile Selvaggio and similar varieties 1,462 1,243 1,077 2,012 13 Xanti-YakÃ ¡ 3,257 2,768 2,399 4,521 14 (a) Perustitza (b) Samsun 3,083 2,621 2,283 2,222 3,925 3,949 15 Erzegovina and similar varieties 2,770 2,355 2,057 3,540 16 (a) Round Tip (b) Scafati (c) Sumatra I 15,908 13,522 9,608 20,782 17 Basmas 6,090 5,177 3,072 5,914 18 Katerini and similar varieties 5,073 4,312 2,734 6,196 19 (a) Kaba Kulak classic (b) Elassona 4,022 3,419 2,078 4,925 20 (a) Kaba Koulak non classic (b) Myrodata Smyrnis, Trapezous and Phi I 3,030 2,576 1,423 3,979 21 Myrodata Agrinion 3,998 3,398 2,099 4,840 22 Zichnomyrodata 4,154 3,531 2,214 5,051 23 Tsebelia 3,065 2,580 2,463 3,984 No L 207/ 18 Official Journal of the European Communities 19 . 7. 89 (ECU/kv) Serial number Variety Norm price Intervention ­ price Premium Derived Intervention ­ price 24 Mavra 3,014 2,519 2,014 3,915 25 Burley GR 2,251 1,688 (') 1,21 9 (') 2,7480) 26 Virginia GR 3,649 3,073 2,988 4,283 27 Santa Fe 1,383 1,176 0,301 2,034 28 Fermented Burley 2,240 1,904 0,931 2,923 29 Havana E 2,878 2,447 1,952 3,634 30 Round Scafati 8,669 7,369 5,91 1 12,615 31 Virginia E 4,531 3,851 2,354 5,305 32 Burley E 2,965 2,520 1,398 3,789 33 Virginia P 4,263 3,624 2,354 4,953 34 Burley P 3,072 2,611 1,398 3,896 (') By virtue of Article 13 of Regulation (EEC) No 727/70.